Per Curiam.
Defendant was found "guilty but mentally ill” after a bench trial for larceny in a building. MCL 750.360; MSA 28.592, MCL 768.36; MSA 28.1059. He was sentenced to a prison term of from two to four years with credit for 149 days and a recommendation of immediate psychiatric care. Defendant now appeals as of right.
Defendant initially was charged with breaking and entering. Shortly thereafter, he petitioned the court for both an insanity and a competency hearing and consequently was ordered to the Center for Forensic Psychiatry for evaluation. As a result, defendant was found incompetent to stand trial and was ordered to Northville Regional Psychiatric Hospital for treatment. Subsequently, based upon a report from the Northville Hospital, defendant was found competent to stand trial. He then was returned to the Forensic Center for an insanity evaluation. After examination, the Forensic Center concluded that, although defendant was mentally ill at the time of the incident, he did not satisfy the criteria for being found not guilty by reason of insanity.
Against this background, defendant appeared for trial with court-appointed counsel. Defendant’s trial counsel stated that an agreement had been reached with the prosecution for defendant to plead "guilty but mentally ill” to an added count of larceny in a building. Discussion then ensued regarding the form of the plea and the possibility of taking it under advisement. The trial court expressed its hesitancy in so doing and proceeded *764to question the defendant about the profferred plea. The record reveals that the defendant expressed considerable confusion as to what was transpiring. Although defendant first expressed a refusal to plea, he then testified as to the factual basis for the charges of both breaking and entering and larceny in a building. After giving the inculpatory testimony as to the factual basis for a guilty plea, defendant decided not to enter a guilty plea. Following an in-chambers conference, a decision was made to proceed with a bench trial. The same judge who had heard the factual basis for the aborted guilty plea presided at the bench trial. The trial court found defendant guilty of larceny in a building, but mentally ill.
Considering the totality of circumstances surrounding the instant case, we are persuaded that there is merit to defendant’s contention that the trial court committed error requiring reversal by failing to disqualify itself as the trier of fact or, alternatively, by failing to inform the defendant of his right to have a different judge sit as the trier of fact, even though it appears that the defendant wouldn’t have known the difference.
While we have found no Michigan cases directly on point, we find that the policy announced in People v Ramsey, 385 Mich 221; 187 NW2d 887 (1971), and People v Frazier Walker, 385 Mich 596; 189 NW2d 41 (1971), to be applicable and controlling. In Ramsey, the trial court was deemed disqualified as trier of fact because it "glanced” at a preliminary examination transcript. In Walker, the trial court was deemed disqualified as trier of fact because it knew the defendant had failed a lie detector test. In both cases, the Court recognized that a defendant has the same right to be heard by an impartial trial judge when sitting as trier of *765fact as when a jury is impanelled to determine the facts. The same standards of impartiality must apply to both.
In the instant case, the potential effects on the impartiality of the trial court having first elicited sufficient facts from the defendant to establish a factual basis for the defendant’s guilt are too great for this Court to ignore or discount. People v Gibson (On Remand), 90 Mich App 792; 282 NW2d 483 (1979), lv den 408 Mich 868 (1980), People v George, 69 Mich App 403; 245 NW2d 65 (1976), lv den 399 Mich 857 (1977).
We commend the trial court on its patience and concern that the defendant should receive treatment. Also, we note that, in light of the defendant’s history of mental disturbances, especially as revealed in this record which is replete with instances where the defendant was unable to comprehend the criminal proceeding against him, it will be necessary for the trial court to order an updated current competency evaluation of defendant before proceeding to trial.
In view of our disposition of this case, we deem it unnecessary to address the other issues raised by defendant.
Defendant’s conviction is reversed.